DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 5/2/2022. Claims 1, 5-22 are pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on 7/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11009922 and US 10048088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Porco (Reg No 46,007) on 7/11/2022.


The Claims in the application has been amended as follows.
In the Claims:

(1)	Replace claim 1 with the following:
-1. An intelligent electronic device for monitoring power usage of an electrical circuit comprising: 
a housing including an interior; 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least one analog signal indicative of the at least one parameter; 
at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; 
at least one first processor that receives the at least one digital signal and calculates at least one power parameter of the electrical circuit; and 
a removable communication card disposed in the interior of the housing that receives the calculated at least one power parameter from the at least one processor and wirelessly transmits the calculated at least one power parameter to a remote computing device, the communication card including at least one first antenna and at least one second antenna, wherein the at least one first antenna is configured as a main antenna and the at least one second antenna is configured as a diversity antenna;
wherein the communication card receives the at least one analog signal via the at least one first antenna and/or the at least one second antenna and the communication card further comprises at least one second processor that determines which of the at least one first and the at least one second antenna is receiving a strongest signal and selects the determined antenna for communications to at least one other device.-

(2)	Cancel claim 17.


Allowable Subject Matter
Claims 1, 5-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution history and Applicant's reply make evident Reasons for Allowance (refer to claim amendments above and remarks filed 5/2/22), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nehete et al. (US 2012/0075777) discloses system and method for components in Advanced Metering Infrastructure energy meters.
Hayes et al. (US 2007/0285320) discloses mobile wireless communications terminal and the communication cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631